DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the system of claim 11" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 11 is directed to “an apparatus” rather than “a system”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. 2014/0023020) (hereinafter “Yang”) cited in Applicant’s submitted IDS.  Yang teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method for providing feedback regarding a wireless communication 5channel, the method comprising: estimating condition of the wireless communication channel; generating a data field, wherein the data field includes a communication parameter based on the estimated condition of the wireless communication channel” is anticipated by a receiving apparatus that obtains (generates) link adaptation update information (data field) according to (based on) a link state (estimated channel condition), where the link adaptation update information includes signal-to-noise ratio information (communication parameter) of a link, and/or modulation and coding scheme information (communication parameter) as shown in step S210 of Figure 4 and spoken of on page 3, paragraphs [0043]-[0044].
Lastly, “attaching the data field to a control frame; and 10transmitting the control frame with the data field, wherein a transmit parameter for transmitting data over the wireless communication channel is selected based on the communication parameter in the data field” is anticipated by the receiving apparatus that sends a block acknowledgment frame (control frame) to a transmission opportunity holder, where the quantized link adaptation update information (data field) is carried in (attached to) the block acknowledgment frame as shown in step S230 of Figure 4 and spoken of on page 4, paragraph [0050]; where the receiving apparatus may determine a modulation and coding scheme value according to the value of the signal-to-noise ratio information, and where a higher signal-to-noise ratio (communication parameter) allows selection of a larger modulation and coding scheme value (transmit parameter) as spoken of on pages 3-4, paragraph [0044].
Regarding claim 2, “wherein the estimated condition includes channel 15quality information” is anticipated by the receiving apparatus that detects channel state information (channel quality information) by using a training sequence, obtains the power of noise according to the channel state information in combination with received signals, and divides signal power by noise power to obtain the signal-to-noise ratio of the link as spoken of on page 3, paragraph [0044].
Regarding claim 3, “wherein the communication parameter includes at least one of modulation and coding scheme information or a number of spatial streams” is anticipated by a receiving apparatus that obtains (generates) link adaptation update information (data field) according to (based on) a link state (estimated channel condition), where the link adaptation update information includes signal-to-noise ratio information (communication parameter) of a link, and/or modulation and coding scheme information (communication parameter) as shown in step S210 of Figure 4 and spoken of on page 3, paragraphs [0043]-[0044].
Regarding claim 4, “wherein the control frame includes a bit, wherein setting of the bit signals presence of the data field” is anticipated by the receiving apparatus that carries an update information feedback identifier (bit) in the block acknowledgment frame (control frame), where the update information feedback identifier is used to indicate whether to use a link adaptation update information mechanism (presence of the data field) as shown in step S240 of Figure 4 and spoken of on page 4, paragraph [0053]; where bits B3-B11 may be used to carry link adaptation update information as spoken of on page 2, paragraph [0031].
Regarding claim 5, “wherein the bit is associated with a type field included in the control frame” is anticipated by the update information feedback identifier that may be carried in (associated with) a start sequence control field (type field) of the block acknowledgment frame (control frame) as spoken of on page 4, paragraph [0053].
Regarding claim 6, “wherein the bit is a reserved bit included in the control frame” is anticipated by the receiving apparatus that carries an update information feedback identifier (bit) in the block acknowledgment frame (control frame), where the update information feedback identifier is used to indicate whether to use a link adaptation update information mechanism (presence of the data field) as shown in step S240 of Figure 4 and spoken of on page 4, paragraph [0053]; where bits B3-B11 may be used to carry link adaptation update information as spoken of on page 2, paragraph [0031]; and where bits B3-B11 are reserved bits as spoken of on page 2, paragraph [0031].
Regarding claim 7, “wherein presence of the data field is signaled via a capability indicator” is anticipated by the receiving apparatus carries an update information feedback identifier (signals presence of data field) in a scrambling seed (capability indicator), where the scrambling seed is used to initialize a scrambling operation for transmitted data as spoken of on page 4, paragraphs [0053]-[0054].
Regarding claim 8, “wherein the data field is inserted into a body portion 10of the control frame” is anticipated by the link adaptation update information (data field) that is carried within reserved bits B3-B11 of the block acknowledgment control field (body portion) of the block acknowledgment frame (control frame) as shown in Figure 2. 
Regarding claim 9, “wherein the control frame includes an acknowledgment frame transmitted in response to receipt of a message frame from a transmitting device” is anticipated by the receiving apparatus that sends a block acknowledgment frame (control frame) to a transmission opportunity holder, where the quantized link adaptation update information (data field) is carried in (attached to) the block acknowledgment frame as shown in step S230 of Figure 4 and spoken of on page 4, paragraph [0050]; where the block acknowledgment frame is sent during data transmission (message frame) between a transmission opportunity holder (transmitting device) and the receiving apparatus as spoken of on page 2, paragraph [0026].
Regarding claim 11, “an apparatus for providing feedback regarding a wireless communication channel, the apparatus comprising: a processor; and a memory coupled to the processor, the memory storing computer instructions that, when executed by the processor, cause the processor to: 25estimate condition of the wireless communication channel; -23- 113022995.11184424 - WB-202007-007-1-USO generate a data field, wherein the data field includes a communication parameter based on the estimated condition of the wireless communication channel” is anticipated by a receiving apparatus that obtains (generates) link adaptation update information (data field) according to (based on) a link state (estimated channel condition), where the link adaptation update information includes signal-to-noise ratio information (communication parameter) of a link, and/or modulation and coding scheme information (communication parameter) as shown in step S210 of Figure 4 and spoken of on page 3, paragraphs [0043]-[0044]; where the receiving apparatus may include a processor coupled to a memory storing computer program instructions as spoken of on page 6, paragraph [0072].
Lastly, “attach the data field to a control frame; and transmit the control frame with the data field, wherein a transmit parameter for transmitting data over the wireless communication channel is selected based on the communication parameter in the data field” is anticipated by the receiving apparatus that sends a block acknowledgment frame (control frame) to a transmission opportunity holder, where the quantized link adaptation update information (data field) is carried in (attached to) the block acknowledgment frame as shown in step S230 of Figure 4 and spoken of on page 4, paragraph [0050]; where the receiving apparatus may determine a modulation and coding scheme value according to the value of the signal-to-noise ratio information, and where a higher signal-to-noise ratio (communication parameter) allows selection of a larger modulation and coding scheme value (transmit parameter) as spoken of on pages 3-4, paragraph [0044].
Regarding claim 12, “wherein the control frame includes a bit, wherein setting of the bit signals presence of the data field” is anticipated by the receiving apparatus that carries an update information feedback identifier (bit) in the block acknowledgment frame (control frame), where the update information feedback identifier is used to indicate whether to use a link adaptation update information mechanism (presence of the data field) as shown in step S240 of Figure 4 and spoken of on page 4, paragraph [0053]; where bits B3-B11 may be used to carry link adaptation update information as spoken of on page 2, paragraph [0031].
Regarding claim 13, “wherein the bit is associated with a type field included in the control frame” is anticipated by the update information feedback identifier that may be carried in (associated with) a start sequence control field (type field) of the block acknowledgment frame (control frame) as spoken of on page 4, paragraph [0053].
Regarding claim 14, “wherein the data field is configured to be inserted into a body portion 10of the control frame” is anticipated by the link adaptation update information (data field) that is carried within reserved bits B3-B11 of the block acknowledgment control field (body portion) of the block acknowledgment frame (control frame) as shown in Figure 2.
Regarding claim 15, “wherein the control frame includes an acknowledgment frame transmitted in response to receipt of a message frame from a transmitting device” is anticipated by the receiving apparatus that sends a block acknowledgment frame (control frame) to a transmission opportunity holder, where the quantized link adaptation update information (data field) is carried in (attached to) the block acknowledgment frame as shown in step S230 of Figure 4 and spoken of on page 4, paragraph [0050]; where the block acknowledgment frame is sent during data transmission (message frame) between a transmission opportunity holder (transmitting device) and the receiving apparatus as spoken of on page 2, paragraph [0026].
Regarding claim 17, “A system for receiving and providing feedback regarding a wireless 5communication channel, the system comprising: a responding processor configured to: estimate condition of the wireless communication channel; generate a data field, wherein the data field includes a communication parameter based on the estimated condition of the wireless communication channel” is anticipated by a receiving apparatus that obtains (generates) link adaptation update information (data field) according to (based on) a link state (estimated channel condition), where the link adaptation update information includes signal-to-noise ratio information (communication parameter) of a link, and/or modulation and coding scheme information (communication parameter) as shown in step S210 of Figure 4 and spoken of on page 3, paragraphs [0043]-[0044]; where the receiving apparatus may include a processor coupled to a memory storing computer program instructions as spoken of on page 6, paragraph [0072]. 
Lastly, “attach the data field to a control frame; and transmit the control frame with the data field; and a transmitting processor configured to: receive the control frame; determine whether the control frame includes the data field; 15retrieve the data field from the control frame; and select, based on the communication parameter in the data field, a transmit parameter for transmitting data over the wireless communication channel” is anticipated by the receiving apparatus (responding processor) that sends a block acknowledgment frame (control frame) to a transmission opportunity holder (transmitting processor), where the quantized link adaptation update information (data field) is carried in (attached to) the block acknowledgment frame so that the transmission opportunity holder performs link adaptation according to the link adaptation update information (data field determination/retrieval) as shown in step S230 of Figure 4 and spoken of on page 4, paragraph [0050]; where the receiving apparatus may determine a modulation and coding scheme value according to the value of the signal-to-noise ratio information, and where a higher signal-to-noise ratio (communication parameter) allows selection of a larger modulation and coding scheme value (transmit parameter) as spoken of on pages 3-4, paragraph [0044].
Regarding claim 18, “wherein the control frame includes a bit, wherein setting of the bit signals presence of the data field” is anticipated by the receiving apparatus that carries an update information feedback identifier (bit) in the block acknowledgment frame (control frame), where the update information feedback identifier is used to indicate whether to use a link adaptation update information mechanism (presence of the data field) as shown in step S240 of Figure 4 and spoken of on page 4, paragraph [0053]; where bits B3-B11 may be used to carry link adaptation update information as spoken of on page 2, paragraph [0031].
Regarding claim 19, “wherein the control frame includes an acknowledgment frame transmitted in response to receipt of a message frame from a transmitting device” is anticipated by the receiving apparatus that sends a block acknowledgment frame (control frame) to a transmission opportunity holder, where the quantized link adaptation update information (data field) is carried in (attached to) the block acknowledgment frame as shown in step S230 of Figure 4 and spoken of on page 4, paragraph [0050]; where the block acknowledgment frame is sent during data transmission (message frame) between a transmission opportunity holder (transmitting device) and the receiving apparatus as spoken of on page 2, paragraph [0026].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Son et al. (U.S. 2017/0289844) (hereinafter “Son”).
Regarding claims 10, 16, and 20, Yang teaches claims 1 and 11 as described above.  Yang does not explicitly teach “monitoring for a criterion, wherein the data field is attached in response to detecting satisfaction of the criterion”.
However, Son teaches a method of wireless communication using frame aggregation where when a number of MPDU reception failure information in a section of a block acknowledgment bitmap is equal to or greater than a predetermined threshold (criterion satisfied), the transmitting terminal may determine that a channel estimation error has occurred and performs a link adaptation process as spoken of on page 7, paragraph [0096].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply link adaptation in relation to a threshold as taught in Son to the link adaptation via block acknowledgment taught in Yang in order to provide a more selective link adaptation process in the communication system that selectively transmits link adaptation information based upon whether or not a failure is detected, thereby providing a more resource efficient system as spoken of on page 7, paragraph [0096] of Son.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467